Citation Nr: 1502684	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother (M. P.)



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The appellant served on active duty from February 1993 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) from July 2007 and December 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

In October 2011, the Veteran and his motion testified before the Board at a hearing held at the RO.  A copy of the hearing transcript has been associated with the record.  

In February 2012, the Board found that new and material evidence had been received to reopen a previously denied claim for entitlement to service connection for obstructive sleep apnea, and remanded the underlying claim as well as the claim for entitlement to an acquired psychiatric disorder to the RO (via the Appeals Management Center (AMC)) for additional development.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent evidence is against a finding that the Veteran's current diagnosed sleep apnea first manifested during his period of service, or is otherwise related to his period of service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In this case, the RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his claim in a letter dated in May 2007 prior to the RO's adjudicaton of the claim in the first instances in July 2007.  Any timing deficiency due to VCAA notice that was provided after the initial adjudication of the claims is remedied by re-adjudication of the claims, in the September 2012 supplemental statements of the cases.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, any timing deficiency has been remedied. Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection and initial increased rating claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA treatment records, and identified private treatment records as well as his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

VA has afforded the Veteran with a March 2012 VA examination relating to his service connection claim for sleep apnea.  In the March 2012 examination report, the VA examiner recorded the Veteran's reported history as well as the findings from clinical examination, and the VA examiner provided a medical opinion on the etiology the Veteran's claimed disorder.  Any deficiency in the March 2012 VA examination report was clarified by the VA examiner in the April 2012 addendum medical statement after a review of the claims folder, including the findings from clinical evaluation, and supported each medical conclusion with a rational statement.  The Board finds that the March 2012 VA examination report with the April 2012 addendum medical statement is adequate for VA adjudication purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record shows that the Veteran did not respond the March 2014 request to identify outstanding records of pertinent treatment.  His VA treatment records have been updated through August 2012 and the March 2012 VA examination with the April 2012 addendum have been associated with the claims.  Thereafter, his claims were readjudicated in light of the additional evidence in a September 2012 SSOC. There has been compliance with the Board's February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had the opportunity to testify before a member of the Board.  The record reflects that at the October 2011 Board hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  He originally claimed that he developed sleep apnea as a result of upper respiratory problems he experienced during his period of service.  See December 2004 statement in support of the claim.  At his October 2011 Board hearing, the Veteran asserted that his obstructive sleep apnea began in service and that his mother first began to notice that he would stop breathing in his sleep only a few months after he separated from service.  His mother has provided a statement to that extent.  See October 2011 statement in support of the claim. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnosis of obstructive sleep apnea.  See the report of a March 2012 VA examination as well as VA and private treatment records.  Element (1), current disability, has been satisfied.  The remaining questions on appeal are whether the evidence of record supports element (2) in-service disease or injury, and element (3) a medical nexus between current disability and in-service disease or injury.

A review of the Veteran's service treatment records is negative for any indication of obstructive sleep apnea.  However, they do show that the Veteran was diagnosed with and treated for bronchitis and costochondritis during boot camp in February 1993. A few days later, he was prescribed medication and was noted to be doing better.  An October 1993 separation examination does not reflect any sleep trouble or sleep disorder symptoms, but reflects that he had been treated for bronchitis that had resolved.  On the associated report of medical history, the Veteran denied having or had experienced frequent trouble sleeping. 

Post-service treatment records reflect that in February 2004, the Veteran underwent surgery, including septoplasty, in an attempt to resolve his obstructive sleep apnea.  He had complications from the surgery including choking at night.  He would get winded after talking and would black out.  The available records do not indicate when the Veteran was first diagnosed with sleep apnea or the onset of his symptoms. 

There was no indication of any sleep problems during the Veteran's period of service, and there is no medical evidence showing that the Veteran's current sleep apnea existed during service.  See 38 C.F.R. § 3.303.  Rather, the Veteran specifically denied having any sleep problems on the October 1993 medical history report at the time of his separation from service.  Also, the Veteran's current diagnosis of sleep apnea comes more than a decade after his separation from service.  During the March 2012 VA examination, the Veteran reported that he was first diagnosed with obstructive sleep apnea in 2003 based on the findings from a sleep study.  A finding of in-service disease has not been shown. 

However, the Board cannot that the Veteran did suffer from respiratory problems during his period of service.  As such, element (2), in-service injury has been established.

The Board will now discuss element (3), nexus or relationship, between the Veteran's current diagnosed sleep apnea and his in-service treatment for upper respiratory problems.  Here, the only medical opinion of record weighs heavily against the Veteran's claim. 

Pursuant to the Board's February 2012 remand directives, the Veteran was afforded a March 2012 VA respiratory examination.  Although the VA examiner initially indicated that claims folder was unavailable for review, the VA examiner then stated that based on a review of the Veteran's service treatment records, it was less likely than not that the Veteran's current obstructive sleep apnea was related to his period of service, to include his history of respiratory problems.  Instead, the VA examiner found that the Veteran's obstructive sleep apnea was more likely related to his obesity as medical studies have shown that the leading cause of obstructive sleep apnea is obesity.  The VA examiner noted that there was no evidence of sleep apnea in the service treatment records and the Veteran had gained 100 pounds since his period of service. 

In an April 2012 addendum medical statement, the VA examiner noted a review of the claims folder, and confirmed his previous medical conclusion that it was less likely than not that the Veteran's current obstructive sleep apnea was related to his period of service, to include his history of in-service respiratory problems.  The VA examiner noted that there was no indication of sleep apnea problems in the Veteran's service treatment.  The VA examiner noted that although the Veteran was treated for bronchitis and other upper respiratory conditions during his period of service, such conditions do not cause obstructed sleep apnea based on a review of the medical literature.  The VA examiner concluded that the Veteran's obstructive sleep apnea was less likely than not related to his period of service, to include treatment for other respiratory conditions. 

The Board finds that the March 2012 VA examiner's medical opinion is highly probative in this matter, because it is based off of a review of the claims folder, including the Veteran's reported medical history and his mother's statement, as well as consideration of the medical literature.  The March 2012 VA examiner's medical conclusion heavily weighs against the Veteran's claim for service connection.  There is no contrary medical opinion of record. 

The Board has also considered the Veteran's own assertions that his current diagnosed sleep apnea is related to his period of service.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to diagnosis in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the 2012 VA examiner concluded that there was no evidence of sleep apnea shown during the Veteran's period of service and the medical literature did not support a link between obstructive sleep apnea and history of upper respiratory infections. 

The Board has considered the Veteran's reports of loud snoring and his mother has reported that she observed that he would stop breathing in his sleep only a few months after he separated from service, which the Board observes is a known characteristic of sleep apnea.  Lay statements are competent evidence when based on one sees and feels, such as the onset and symptoms of snoring and sleeping problems.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006).

Here, the record contains conflicting statements from the Veteran regarding the onset and continuity of his obstructive sleep apnea complaints.  In this regard, the record does not show that the Veteran reported the onset and continuity of his sleep apnea problems since service until well after he initiated his claim in an October 2011 statement in support of the case.  Notably, 1993 report of medical history shows that the Veteran specifically denied having or ever had experienced sleep problems. Also, in 1994, when the Veteran first filed claims for VA disability benefits, he did not mention any sleep-related problems, and when he first filed his claim for obstructive sleep apnea in 2004, he asserted that it was related to his history of respiratory problems.  His lack of complaints in 1993 and 1994 are strong indication that he did not feel he had sleep-related problems at those times.  With regards to the Veteran's mother's statement, the Board notes that this statement was also made well after the Veteran initiated his claim for service connection, and the Board cannot ignore his mother's desire for her son to receive monetary benefits. 

In light of the conflict between the Veteran's accounts as to the onset his sleep apnea problems, and the lack of reports of continuity of symptoms since service until 2011, the Board has to question the credibility of the Veteran's and his mother's current assertions of onset and continuity of symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Based on the Veteran's conflicting statements, and given the interest of bias for monetary benefits, the Board finds that the Veteran's and his mother's current assertions are not credible to the extent that he reports that the onset and continuity of his current symptoms.  Their statements cannot be used as evidence of onset or continuity of symptomatology since service to support an award of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Moreover, the more probative medical evidence has ruled out a medical link between the Veteran's current diagnosed sleep apnea and his in-service treatment for respiratory problems.  The 2012 VA medical opinion was based upon a review of the medical evidence of record, which included the Veteran's reported history, as well as the examiner's medical expertise. 

Accordingly, element (3), nexus or relationship between the current diagnosed disorders and injury in service or service-connected disability, have not been satisfied, and the Veteran's service-connection claims fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims for service connection an acquired psychiatric disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In February 2012, the Board directed that the Veteran should be afforded with a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  Specifically, the Board instructed the VA examiner to provide an opinion on whether there was "clear and unmistakable evidence" that the Veteran had a psychiatric disorder that pre-existed his period of service and was not aggravated beyond the natural progression of the disease. 

The record reflects that the Veteran underwent a VA psychiatric examination in March 2012.  Upon review of the March 2012 VA examiner's medical opinion, the Board notes that the VA examiner strongly indicated that the Veteran had a psychiatric disorder prior to his enlistment into service and there was no indication of aggravation due to service.  However, the examiner did not specifically state whether the evidence is "clear and unmistakable" that a psychiatric disorder pre-existed his military service, and that the evidence is "clear and unmistakable" that the disorder was not aggravated during his period of service. 

Unfortunately, the examiner's opinion does not comply with the Board's 2012 remand directives.  Accordingly, the Board must again remand the case, to fulfill the clear intent of the remand instructions of 2012.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Notably, the Veteran has not asserted, and the Board finds no reason to doubt the adequacy of the clinical findings in the March 2012 VA psychiatric examination report.  As such, the Board finds that there is no reason to afford the Veteran with another VA examination and only a supplemental medical opinion is needed on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records since 2012.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2. Arrange for the Veteran's claims folder to be reviewed by the appropriate specialist to provide a supplemental VA medical opinion on the etiology of the Veteran's acquired psychiatric disorder.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination. 

After reviewing the record, and reviewing the evidence contained in the March 2012 examination report as well as any other pertinent evidence, the VA examiner should provide the following:

a).  The examiner should express an opinion as to whether the evidence is clear and unmistakable that a psychiatric disorder pre-existed his military service. (Please identify the lay and medical evidence that supports this medical conclusion.)

b).  If it is determined that the disability existed prior to service, the examiner is requested to offer an opinion as to whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  (Please identify the lay and medical evidence that supports this medical conclusion.)

c).  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Please identify the lay and medical evidence that supports this medical conclusion.)

(Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.) 

d).  If it is determined that the Veteran's disorder did not exist prior to service, the examiner should express an opinion as to whether it is as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed psychiatric disorder was incurred in service or related to active service.

Again, in offering any opinion, the examiner must consider the full record, to include the appellant's lay statements regarding the incurrence of his psychiatric disorder as well as the continuity of symptomatology.  All opinions expressed should be accompanied by supporting rationale.

3. After completing the above, and any other development as may be indicated, readjudicated the Veteran's claim for service connection for an acquired psychiatric disorder.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


